Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.1 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Russell Handy, Esq., SBN 195058
 2     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       Chris Langer,                            Case No. '20CV2495 JLS AHG
11
                  Plaintiff,
12                                              Complaint For Damages And
          v.                                    Injunctive Relief For Violations
13                                              Of: Americans With Disabilities
       Jeffrey J Filippi, in individual and     Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       The Living Trust of Jeffrey J. Filippi
15     and Martha E. Filippi dated 9/6/11;
       Teresa A. Filippi;
16     Madeleine DePhillippis Nichols;
       Karen Cervenka DePhillippis;
17     Cash and Carry Italian Foods &
       Filippi's Pizza Grotto, Inc., a
18     California Corporation
19                Defendants.
20
21         Plaintiff Chris Langer complains of Jeffrey J Filippi, in individual and
22   representative capacity as trustee of The Living Trust of Jeffrey J. Filippi and
23   Martha E. Filippi dated 9/6/11; Teresa A. Filippi; Madeleine DePhillippis
24   Nichols; Karen Cervenka DePhillippis; Cash and Carry Italian Foods &
25   Filippi's Pizza Grotto, Inc., a California Corporation; and alleges as follows:
26
27     PARTIES:
28     1. Plaintiff is a California resident with physical disabilities. He is a


                                            1

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.2 Page 2 of 9




 1   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
 2   a specially equipped van with a ramp that deploys out of the passenger side of
 3   his van and he has a Disabled Person Parking Placard issued to him by the
 4   State of California.
 5     2. Defendant Jeffrey J Filippi, in individual and representative capacity as
 6   trustee of The Living Trust of Jeffrey J. Filippi and Martha E. Filippi dated
 7   9/6/11, owned the building and lot located at or about 1747 India St, San
 8   Diego, California, in August 2020.
 9     3. Defendant Jeffrey J Filippi, in individual and representative capacity as
10   trustee of The Living Trust of Jeffrey J. Filippi and Martha E. Filippi dated
11   9/6/11, owns the building and lot located at or about 1747 India St, San Diego,
12   California, currently.
13     4. Defendant Teresa A. Filippi owned the building and lot located at or
14   about 1747 India St, San Diego, California, in August 2020.
15     5. Defendant Teresa A. Filippi owns the building and lot located at or
16   about 1747 India St, San Diego, California, currently.
17     6. Defendants Madeleine DePhillippis Nichols and Karen Cervenka
18   DePhillippis owned the parking lots located at or about 1747 India St, San
19   Diego, California, in August 2020.
20     7. Defendants Madeleine DePhillippis Nichols and Karen Cervenka
21   DePhillippis own the parking lots located at or about 1747 India St, San
22   Diego, California, currently.
23     8. Defendant Cash and Carry Italian Foods & Filippi's Pizza Grotto, Inc.
24   owned Filippi’s Pizza Grotto located at or about 1747 India St, San Diego,
25   California, in August 2020.
26     9. Defendant Cash and Carry Italian Foods & Filippi's Pizza Grotto, Inc.
27   owns Filippi’s Pizza Grotto (“Restaurant”) located at or about 1747 India St,
28   San Diego, California, currently.


                                           2

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.3 Page 3 of 9




 1     10. Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the property and business, or their
 3   relative responsibilities in causing the access violations herein complained of,
 4   and alleges a joint venture and common enterprise by all such Defendants.
 5   Plaintiff is informed and believes that each of the Defendants herein, including
 6   Does 1 through 10, inclusive, is responsible in some capacity for the events
 7   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
 8   will seek leave to amend when the true names, capacities, connections, and
 9   responsibilities of the Defendants and Does 1 through 10, inclusive, are
10   ascertained.
11
12     JURISDICTION & VENUE:
13     11. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     12. Pursuant to supplemental jurisdiction, an attendant and related cause of
17   action, arising from the same nucleus of operative facts and arising out of the
18   same transactions, is also brought under California’s Unruh Civil Rights Act,
19   which act expressly incorporates the Americans with Disabilities Act.
20     13. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23
24     FACTUAL ALLEGATIONS:
25     14. Plaintiff went to the Restaurant in August 2020 with the intention to
26   avail himself of its goods and to assess the business for compliance with the
27   disability access laws.
28     15. The Restaurant is a facility open to the public, a place of public


                                              3

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.4 Page 4 of 9




 1   accommodation, and a business establishment.
 2     16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 3   to provide wheelchair accessible parking in conformance with the ADA
 4   Standards as it relates to wheelchair users like the plaintiff.
 5     17. The Restaurant provides parking to its customers but fails to provide
 6   any wheelchair accessible parking.
 7     18. The problem encountered by the plaintiff is that although there were
 8   parking stalls marked and reserved for persons with disabilities, the parking
 9   stalls were used for outdoor dining. Additionally, there was no accessible
10   parking whatsoever in the rear parking lot.
11     19. Plaintiff believes that there are other features of the parking that likely
12   fail to comply with the ADA Standards and seeks to have fully compliant
13   parking for wheelchair users.
14     20. On information and belief the defendants currently fail to provide
15   wheelchair accessible parking.
16     21. These barriers relate to and impact the plaintiff’s disability. Plaintiff
17   personally encountered these barriers.
18     22. As a wheelchair user, the plaintiff benefits from and is entitled to use
19   wheelchair accessible facilities. By failing to provide accessible facilities, the
20   defendants denied the plaintiff full and equal access.
21     23. Even though the plaintiff did not confront the following barriers, the
22   dining surfaces lack sufficient knee or toe clearance. Additionally, the
23   restroom and toilet stall doorway clear passage width are less than 32 inches.
24   Moreover, the plumbing underneath the sink is not wrapped to protect against
25   burning contact. Plaintiff seeks to have these barriers removed as they relate
26   to and impact his disability.
27     24. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              4

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.5 Page 5 of 9




 1     25. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     26. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in
 7   fact, these barriers are readily achievable to remove. Moreover, there are
 8   numerous alternative accommodations that could be made to provide a greater
 9   level of access if complete removal were not achievable.
10     27. Plaintiff will return to the Restaurant to avail himself of its goods and
11   to determine compliance with the disability access laws once it is represented
12   to him that the Restaurant and its facilities are accessible. Plaintiff is currently
13   deterred from doing so because of his knowledge of the existing barriers and
14   his uncertainty about the existence of yet other barriers on the site. If the
15   barriers are not removed, the plaintiff will face unlawful and discriminatory
16   barriers again.
17     28. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff
20   will amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                              5

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.6 Page 6 of 9




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     30. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            6

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.7 Page 7 of 9




 1     31. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     32. Here, accessible parking has not been provided in conformance with
 4   the ADA Standards.
 5     33. When a business provides facilities such as dining surfaces, it must
 6   provide accessible dining surfaces.
 7     34. Here, accessible dining surfaces have not been provided in
 8   conformance with the ADA Standards.
 9     35. When a business provides facilities such as restrooms, it must provide
10   accessible restrooms.
11     36. Here, accessible restrooms have not been provided in conformance with
12   the ADA Standards.
13     37. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16     38. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19     39. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
23   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
24   (Cal. Civ. Code § 51-53.)
25     40. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                             7

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.8 Page 8 of 9




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4     41. The Unruh Act provides that a violation of the ADA is a violation of
 5   the Unruh Act. Cal. Civ. Code, § 51(f).
 6     42. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
 8   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 9   facilities, privileges, or services offered.
10     43. Because the violation of the Unruh Civil Rights Act resulted in
11   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
12   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
13   55.56(a)-(c).)
14
15          PRAYER:
16          Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18       1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22       2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                              8

     Complaint
Case 3:20-cv-02495-JLS-AHG Document 1 Filed 12/23/20 PageID.9 Page 9 of 9




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: December 15, 2020        CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
 7
                                     ____________________________________
 8
                                           Russell Handy, Esq.
 9                                         Attorney for plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
